Healey, J.,
joins, concurring and dissenting. I disagree with the conclusion of the majority that where there has been a resumption of marital relations General Statutes § 46b-65 (b) is inapplicable and a party seeking a dissolution of marriage must start afresh under the general dissolution provision, General Statutes § 46b-40. That conclusion completely ignores the intention of the legislature in enacting the 1973 amendments to our domestic relations statutes. That intention, as clearly expressed in subsection (b) of § 46b-65 and as indicated by its legislative history,1 was that, unless a declaration of resumption of marital relations has been filed pursuant to subsection (a), the court must enter a dissolution decree upon the petition of either party to the prior decree of legal separation. The majority opinion reads into § 46b-65 (b) an additional proviso upon its availability, that the parties shall not have resumed marital relations, which its predecessor, General Statutes (Rev. to 1972) § 56-30, contained.
*329The 1973 enactment removing the resumption of marital relations as a bar to a petition to convert a legal separation into a dissolution of marriage was part of an extensive revision of our domestic relations statutes, which included the abolition of condonation as a defense See Public Acts 1973, No. 73-373, § 8 (c); General Statutes § 46b-52. The doctrine of condonation generally barred a spouse from relying upon grounds for a divorce which were known before or during cohabitation. Delliber v. Delliber, 9 Conn. 233, 234-35 (1832). The notion that the resumption of marital relations should preclude the conversion of a legal separation into a divorce, as the predecessor to § 46b-65 provided, was consistent with the availability of condonation as a defense in a divorce action prior to the 1973 amendments. This revision of our domestic relations laws not only abolished condonation as a defense in an original dissolution proceeding under § 46b-40 but also removed it as a bar to the conversion of a legal separation into a dissolution by repealing the predecessor to § 46b-65 (b) which required a finding that the parties had not resumed marital relations. The effective resurrection of that defunct provision by the majority opinion leaves the parties to a legal separation who have resumed marital relations without filing the declaration prescribed by § 46b-65 (a) in precisely the same position as those who have filed such a declaration because in either event the separation decree is nullified and a new action under § 46b-40 must be commenced by a party seeking a dissolution of the marriage. This result is incomprehensible in the face of the repeal of the statutory predecessor, General Statutes (Rev. to 1972) § 46-30, which expressly mandated the same consequence by necessitating a finding that marital relations had not been resumed.
I, nevertheless, would find error in the failure of the court to hold a full hearing upon all of the issues *330related to the terms of the dissolution decree. Although § 46b-65 (b) mandates a dissolution under these circumstances, it does not require that the terms of the legal separation decree automatically be repeated in the dissolution decree. The terms of the separation decree are certainly not binding on the judge who enters the decree of dissolution, any more than a separation agreement would be binding. See General Statutes § 46b-66. The general authority of the court to determine what is fair and reasonable between the parties in the light of the current situation is not restricted by § 46b-65 (b). In making such a determination the role of the court is never “minimal” as the majority assume.
The fact that the parties have resumed marital relations is a highly significant circumstance requiring the court to evaluate the situation of the parties anew in order to treat them equitably. It is for this reason that the rule of practice, Practice Book § 472, requiring a statement of whether there has been a resumption of marital relations in a petition to convert a legal separation into a dissolution of marriage, was retained after the demise of the predecessor to § 46b-65.2
The effect of the separation agreement, which was approved in the legal separation judgment, is governed by General Statutes § 46b-66, which requires that the court “inquire into the financial resources and actual needs of the spouses . . . .” The fact that the agreement was presumably found “fair and equitable” at the time of the legal separation does not excuse the failure of the court to make such a determination in the light of the situation of the parties at the time of dissolution and to afford the opportunity for a hearing on the issues involved.
*331I would remand the case for a full hearing upon the issues related to the financial terms of the dissolution decree, but would not set aside the decree of dissolution itself.

 An attempt was defeated to amend the portion of Public Acts 1973, No. 73-373 (General Statutes § 46b-65 [b]), which provides that when either party to a legal separation petitions for a dissolution of marriage “the court shall enter the decree” (emphasis added) by substituting “may” for “shall” in order to give a judge a discretionary power to act upon such a petition. 16 H. R. Proc., Pt. 5, 1973 Sess., pp. 1962-63.


 Although the husband’s petition failed to comply with this requirement, that deficiency may be overlooked on appeal, since it is undisputed that such a resumption did occur. Hanson v. Carroll, 133 Conn. 505, 507, 52 A.2d 700 (1947).